                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION




UNITED STATES OF AMERICA

V.                                             CR118-089

TOMARIO DESHANE THOMAS




                ORDER ON MOTION FOR LEAVE OF ABSENCE



      Jeffrey E. Johnston having made application to the Court for a leave of

absence, and it being evident from the application that the provisions of Local Rule 83.9

have been complied with, and no objections having been received;

      IT IS HEREBY ORDERED THAT Jeffrey E. Johnson be granted leave of

absence for the following periods: May 27, 2019 through May 31, 2019; July 12,

2019 through July 15, 2019; November 11, 2019 through November 22,2019;

and January 7,2020 through January 13, 2020.

      This /-5^dav of May,2019.


                                        J. RAN©^HALL,>GHIEF JUDGE
                                        UNITED STATES DISTRICT COURT
                                               (ERN DISTRICT OF GEORGIA
